DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 22 November, 2021.
Claims 1, 4, 16 and 18 have been amended.
Claim 17 has been cancelled.
Claims 1, 4 – 6, 16 and 18 are further amended by an Examiner’s amendment presented herein.
Claim 2 is further cancelled by an Examiner’s amendment presented herein.
Claims 1, 3 – 16 and 18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 20 January, 2022.
The application has been amended as follows: 
In Claim 4
In Claim 5 change line 1 from “The device of claim 2, wherein the obtaining the one or more” to - - The device of claim 1, wherein the obtaining the one or more  - -.
In Claim 6 change line 1 from “The device of claim 2, wherein” to - - The device of claim 1, wherein  - -.
Claim 1 is amended as follows:
--A device for optimizing basal administration timing in a standing basal insulin regimen for a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method of:
obtaining the standing basal insulin regimen for the subject, wherein the standing basal insulin regimen specifies (i) a total amount of basal insulin medicament for a recurring period, (ii) one or more basal injection event types in a set of basal injection event types for the recurring period, and (iii) a respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more basal injection event types;
obtaining, in the memory, from a continuous glucose monitor coupled with the subject, communicatively linked to the memory, and configured to continuously and autonomously provide physiological measurements comprising blood glucose of the subject, a first data set, the first data set comprising a plurality of glucose measurements of the subject over a past time course, the past time course comprising a first plurality of instances of the recurring period and, for each respective glucose measurement in the plurality of glucose measurements, a 
evaluating the plurality of glucose measurements over the past time course using a stop condition, wherein, when the stop condition is satisfied, the method further comprises:
determining a recommended adjustment comprising a change in the number of basal injection event types in the standing basal insulin regimen and/or a change in the respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more basal injection event types;
communicating the recommended adjustment to: 
(i) the subject for manual adjustment of the standing basal insulin regimen, 
(ii) the insulin pen charged with delivering the standing basal insulin regimen to the subject, or 
(iii) a health care practitioner associated with the subject; [[and]]
applying the recommended adjustment to a next recurring period, and 
wherein the standing basal insulin regimen specifies a single basal injection event type for the recurring period, and 
the evaluating the plurality of glucose measurements over the past time course using the stop condition comprises:
obtaining one or more fasting events in the past time course, wherein each fasting event is associated with a different instance of the recurring period in the first plurality of instances of the recurring period,
comparing, for each respective fasting event in the one or more fasting events, (i) one or more first glucose measurements of the subject in the first data set occurring at a first time slot that is a first predetermined amount of time prior to a beginning of the respective fasting event to (ii) one or more second glucose measurements of the subject in the first data set occurring at a second time slot that is at a predetermined point within or after the respective fasting event, thereby obtaining one or more comparisons, 
wherein, the stop condition is satisfied when the one or more comparisons indicate that the respective one or more first glucose measurements deviate from the corresponding respective one or more second glucose measurements by more than a threshold amount, and 
the recommended adjustment is to increase the number of basal injection event types to two basal injection event types and to apportion the total amount of basal insulin medicament between the two basal injection event types. --
Claim 16 is amended as follows:
--A method for optimizing basal administration timing in a standing basal insulin regimen for a subject, the method comprising:	
obtaining the standing basal insulin regimen for the subject, wherein the standing basal insulin regimen specifies (i) a total amount of basal insulin medicament for 
obtaining, in a memory, from a continuous glucose monitor coupled with the subject, communicatively linked to the memory, and configured to continuously and autonomously provide physiological measurements comprising blood glucose of the subject, a first data set, the first data set comprising a plurality of glucose measurements of the subject over a past time course, the past time course comprising a first plurality of instances of the recurring period and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made;
evaluating the plurality of glucose measurements over the past time course using a stop condition, wherein, when the stop condition is satisfied, the method further comprises:
determining a recommended adjustment comprising a change in the number of basal injection event types in the standing basal insulin regimen and/or a change in the respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more periodic injection event types; 
communicating the recommended adjustment to: 
(i) the subject for manual adjustment of the basal insulin regimen, 
(ii) an insulin pen charged with delivering the standing basal insulin regimen to the subject, or 
(iii) a health care practitioner associated with the subject; [[and]]
applying the recommended adjustment to a next recurring period, and 
wherein the standing basal insulin regimen specifies a single basal injection event type for the recurring period, and 
the evaluating the plurality of glucose measurements over the past time course using the stop condition comprises:
obtaining one or more fasting events in the past time course, wherein each fasting event is associated with a different instance of the recurring period in the first plurality of instances of the recurring period,
comparing, for each respective fasting event in the one or more fasting events, (i) one or more first glucose measurements of the subject in the first data set occurring at a first time slot that is a first predetermined amount of time prior to a beginning of the respective fasting event to (ii) one or more second glucose measurements of the subject in the first data set occurring at a second time slot that is at a predetermined point within or after the respective fasting event, thereby obtaining one or more comparisons,
wherein, the stop condition is satisfied when the one or more comparisons indicate that the respective one or more first glucose measurements deviate from the corresponding respective one or more second glucose measurements by more than a threshold amount, and 
the recommended adjustment is to increase the number of basal injection event types to two basal injection event types and to apportion the total amount of basal insulin medicament between the two basal injection event types.--
Claim 18 is amended as follows:
--A non-transitory computer-readable data carrier having stored thereon computer program code that, when executed, causes a computer to perform steps of optimizing basal administration timing in a standing basal insulin regimen for a subject, comprising:
obtaining the standing basal insulin regimen for the subject, wherein the standing basal insulin regimen specifies (i) a total amount of basal insulin medicament for a recurring period, (ii) one or more basal injection event types in a set of basal injection event types for the recurring period, and (iii) a respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more basal injection event types;
obtaining, in a memory, from a continuous glucose monitor coupled with the subject, communicatively linked to the memory, and configured to continuously and autonomously provide physiological measurements comprising blood glucose
evaluating the plurality of glucose measurements over the past time course using a stop condition, wherein, when the stop condition is satisfied, the method further comprises:
		
determining a recommended adjustment comprising a change in the number of basal injection event types in the standing basal insulin regimen and/or a change in the respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more periodic injection event types; and
communicating the recommended adjustment to: 
(i) the subject for manual adjustment of the basal insulin regimen, 
(ii) an insulin pen charged with delivering the standing basal insulin regimen to the subject, or 
(iii) a health care practitioner associated with the subject; [[and]]
applying the recommended adjustment to a next recurring period, and 
wherein the standing basal insulin regimen specifies a single basal injection event type for the recurring period, and 
the evaluating the plurality of glucose measurements over the past time course using the stop condition comprises:
obtaining one or more fasting events in the past time course, wherein each fasting event is associated with a different instance of the recurring period in the first plurality of instances of the recurring period,
comparing, for each respective fasting event in the one or more fasting events, (i) one or more first glucose measurements of the subject in the first data set occurring at a first time slot that is a first predetermined amount of time prior to a beginning of the respective fasting event to (ii) one or more second glucose measurements of the subject in the first data set occurring at a second time slot that is at a predetermined point within or after the respective fasting event, thereby obtaining one or more comparisons, 
wherein, the stop condition is satisfied when the one or more comparisons indicate that the respective one or more first glucose measurements deviate from the corresponding respective one or more second glucose measurements by more than a threshold amount, and 
the recommended adjustment is to increase the number of basal injection event types to two basal injection event types and to apportion the total amount of basal insulin medicament between the two basal injection event types.--
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer program product for optimizing basal administration timing, where the claims, in combination with other recited features, includes evaluating glucose measurements over the past time course using a stop condition, where the stop condition is satisfied when a first glucose measurement at an amount of time prior to a beginning of a respective 
The prior art does not expressly disclose that the recommended adjustment is to increase the number of basal injection event types to two basal injection event types and to apportion the total amount of basal insulin medicament between the two basal injection event types.
The claims recite an abstract mental process and an abstract method of organizing human activity. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite applying a particular treatment or prophylaxis.
The most remarkable prior art of record is as follows:
Clark et al: U.S. Publication Number 2009/0271729 A1
Yodfat et al: U.S. Publication Number 2008/0319384 A1
Pesach et al: U.S. Publication Number 2007/0249916 A1
Searle et al: U.S. Publication Number 2016/0074587 A1
Stahl: U.S. Publication Number 2018/0296142 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 21 January, 2022